Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
The Examiner believes that even though the instant application is a continuation-in-part application, that the claimed inventions are fully supported by the parent applications and therefore is being given the effective filing date (11/18/2014) of U.S. Provisional Application 62/081,179.
Specification
The disclosure is objected to because of the following informalities: Add issued patent US 10,693,265 resulting from App. No. 16/149,946.  
Appropriate correction is required.
Claim Objections
Claim 13 is objected to because of the following informalities:
Claim 13, line 2 requires “L-slots” which are understood by the Examiner as being “second L-slots” pertaining to the second planar conductive plate which is .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-10 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	a.	Claim 7, lines 5-6 requires “a third set of openings configured to receive connections with the second power terminals” and Claim 1, lines 8-9 requires “first and second sets of openings configured to receive connections with . . . second power terminals.”  If claim 1 requires the first and second sets of openings configured to receive at least the second power terminals (which is understood by the Examiner as being supported by power terminals 72b1, 72b2, 72b3 of switch package 60b, which are referred to as first power terminals in claims 3 and 6), then how can the third set of openings be configured to receive connections with the second power terminals (which is understood by the Examiner as including power terminals 72aD, 72aE, 72aF of switch package 60a) if these power 
	b.	Claim 9, lines 5-6 requires “a fifth set of openings configured to receive connections with first power terminals” and Claim 1, lines 8-9 requires “first and second sets of openings configured to receive connections with first . . . power terminals.”  If claim 1 requires the first and second sets of openings configured to receive at least the first power terminals (which is understood by the Examiner as being supported by first power terminals 72b1, 72b2, 72b3 of switch package 60b), then how can the fifth set of openings be configured to receive connections with the first power terminals (which is understood by the Examiner as including 
c.	Claim 14, lines 5-6 requires “fifth . . . set[] of openings configured to receive connections with the first power terminals” and Claim 11, lines 4-5 requires “a first set of openings configured to receive connections with first power terminals.”  If claim 11 requires the first set of openings configured to receive at least the first power terminals (which is understood by the Examiner as being supported by first power terminals 73b4, 73b5, 73b6 of switch package 60a), then how can the fifth set of openings be configured to receive connections with the first power terminals (which is understood 
d.	Claim 15, line 13 requires “a third set of openings configured to receive connections with the first power terminals” and lines 8-9 requires “first and second sets of openings configured to receive connections with first . . . power terminals of switch packages.”  If lines 8-9 requires the first set of openings configured to receive at least the first power terminals (which is understood by the Examiner as being supported by first power terminals 73aA, 73aB, 73aC of switch package 60b), then how can the third set of openings be configured to receive connections with the first power terminals (which is understood by the Examiner as including first power terminals 72aD, 72aE, 72aF of switch package 60b) if these first terminals (73aA, 73aB, 73aC of switch package 60b) are already used in the first set of openings? Or is the first power terminals referring to all of the first power terminals (72aD, 72aE, 72aF of switch package 60b) of one (60b) of the switch packages, with first ones (73aA, 73aB, 73aC of switch 
e.	Claim 20 requires “a fifth set of openings configured to receive connections with the second power terminals” and Claim 15, lines 8-9 requires “first and second sets of openings configured to receive connections with . . . second power terminals of switch packages.”  If claim 15 requires the second set of openings configured to receive at least the second power terminals (which is understood by the Examiner as being supported by second power terminals 72b1, 72b2, 72b3 of switch package 60a), then how can the fifth set of openings be configured to receive connections with the second power terminals (which is understood by the Examiner as including second power terminals 73b4, 73b5, 73b6 of switch package 60a) if these second terminals (72b1, 72b2, 72b3 of switch package 60a) are already used in the first and second set of openings? Or is the second power terminals referring to all of the second power terminals (72b1, 72b2, 72b3, 73b4, 73b5, 73b6 of switch package 60a) of one (60a) of the switch packages, with first ones (72b1, 72b2, 72b3 of switch package 60a) of the second power terminals being inserted in first openings (1, 2, 3) and second ones (73b4, 73b5, 73b6 of switch package 
f.	For the above 35 U.S.C. 112 rejections, is the first power terminals referring to all of the power terminals 72b, 73b of the first switch package 60b and the second power terminals referring to all of the power terminals 72a, 73b of the second switch package 60a, or is the first power terminals referring to the emitters 73a, 73b of the first 60b and second 60a switch packages and the second power terminals referring to the collectors 72a, 72b of the first 60b and second 60a switch packages?  Perhaps it might be better to describe a first switch package 60b as having first power terminals 72b for the load terminal connector 800 and second power connectors 72a for the supply terminal connector 810a, 810b, and a second switch package 60a as having third power terminals 73a for the load terminal connector 800 and fourth power connectors  72a for the supply terminal connector 810a, 810b to reduce confusion.
Allowable Subject Matter
Claims 1-6, 11, and 12 are allowed.
Claims 7-10 and 13-20 would be allowable if rewritten or amended to overcome the claim objection(s) and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
a.	Claims 1, 15 and all claims dependent thereof are allowable over the art of record because the prior art does not teach or suggest that a bus bar 
b.	Claim 11 and all claims dependent thereof are allowable over the art of record because the prior art does not teach or suggest that a bus bar unit comprising a supply terminal connector including a first planar conductive plate and a first tab, the first planar conductive plate including (i) a first set of openings and (ii) L-slots between the first tab and the first set openings.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claims 1, 11, 15, and all claims dependent thereof patentable over art of record.
Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. US7,869,193, 9,853,378 and 10,193,250 disclose a window to control a current flow path.  US 10,374,521, 10,530,240 discloses a slot to control a current flow path.  EP 3203625 discloses a slot to equalize current paths.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  2/27/2021

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835